DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the latch mechanism according to independent claim 1, the catch mechanism for selectively blocking movement of a first component relative to a second component according to independent claim 8, or the latch mechanism according to independent claim 15. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding claims 1, 8, and 15, the prior art of record, including Poe et al. US 4099751 A, Poe et al. US 6343815 B1, Dintheer US 20160298367 A1, and Stammreich et al GB 2222432 A, teaches latch mechanisms having much of the claimed structure, but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach wherein the pre-load adjustment mechanism includes a mount coupled to the frame and a collar coupled to the mount, wherein a shaft of the pin is sized to extend through the mount and the collar, and wherein the collar is movable relative to the mount at the selection of a user to adjust an amount of pre-load through the linkage when the pin is in the extended position, and wherein the linkage includes a pivot link coupled to the frame for rotation relative to the frame, a pin link coupled between the pivot link and the pin, and a connection point between the pin link and the pivot link is offset toward the handle from an axis extending between a connection point between the frame and the pivot link and a connection point between the pin link and the pin in the over-center configuration, in combination with limitations regarding the axial movement of the pin relative to the pre-load adjustment mechanism and the pin extending from the frame in the extended position, in addition to the other claimed structure and functionality. One of ordinary skill in the art would not find it obvious to modify the structure and functionality of the pre-load mechanism and the linkages of the prior art to be configured and to function as claimed in the instant application without the use of hindsight and/or destroying the references. Specifically it would not have been obvious to combine Poe and Dintheer to reject the independent claims, and the addition of the pin amendments in the independent claims distinguishes the application over Stammreich. Therefore, the prior art does not disclose the latch mechanism according to independent claim 1, the latch mechanism for selectively blocking movement of a first component relative to a second component according to independent claim 8, or the latch mechanism according to independent claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
In regards to the drawing objections
Applicant’s arguments, see page 1 of remarks, filed March 2nd 2022, with respect to claims 4,11, and 16 have been fully considered and are persuasive.  The objections of December 7th 2021 have been withdrawn. 
In regards to the Specification objections
Applicant’s arguments, see page 1 of remarks, filed March 2nd 2022, with respect to the title and abstract have been fully considered and are persuasive.  The objectionss of December 7th 2021 have been withdrawn. 
In regards to the prior art rejections
Applicant’s arguments, see page 2 of remarks, filed March 2nd 2022, with respect to Claims 1-19 have been fully considered and are persuasive.  The rejections of December 7th 2021 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675